Name: 2007/558/EC: Commission Decision of 2 August 2007 amending Decision 92/452/EEC as regards certain embryo collection and production teams in the United States of America (notified under document number C(2007) 3655) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: America;  technology and technical regulations;  agricultural policy;  trade;  agricultural activity;  means of agricultural production
 Date Published: 2007-08-14

 14.8.2007 EN Official Journal of the European Union L 212/18 COMMISSION DECISION of 2 August 2007 amending Decision 92/452/EEC as regards certain embryo collection and production teams in the United States of America (notified under document number C(2007) 3655) (Text with EEA relevance) (2007/558/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and importation from third countries of embryos of domestic animals of the bovine species (1), and in particular Article 8(1) thereof, Whereas: (1) Commission Decision 92/452/EEC of 30 July 1992 establishing lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community (2) provides that Member States are only to import embryos from third countries where they have been collected, processed and stored by embryo collection teams and embryo production teams listed in that Decision. (2) The United States of America have requested that amendments be made to the entries for that country on those lists as regards certain embryo collection and production teams. (3) The United States of America have provided guarantees regarding compliance with the appropriate rules set out in Directive 89/556/EEC and the embryo collection and production teams concerned have been officially approved for exports to the Community by the veterinary services of that country. (4) Decision 92/452/EEC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 92/452/EEC is amended in accordance with the Annex to this Decision. Article 2 This Decision shall apply from 1 October 2007. Article 3 This Decision is addressed to the Member States. Done at Brussels, 2 August 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 302, 19.10.1989, p. 1. Directive as last amended by Commission Decision 2006/60/EC (OJ L 31, 3.2.2006, p. 24). (2) OJ L 250, 29.8.1992, p. 40. Decision as last amended by Decision 2007/422/EC (OJ L 157, 19.6.2007, p. 19). ANNEX The Annex to Decision 92/452/EEC is amended as follows: 1. the row for the United States of America embryo collection team No 91WI057 E631 is replaced by the following: US 92WI057 E631 VRS INC 3559 Pioneer Road Verona, WI 53593 Dr Robert Rowe 2. the row for the United States of America embryo collection team No 04WI109 E1257 is replaced by the following: US 04WI109 E1257 Beck Embryo Transfer, LLC S 448 Nilsestuen Road Cashton, WI 54619 Dr Brent Beck 3. the following rows for the United States of America are inserted: US 07NC132 E705 Castalia Cattle Company 960 Collins Mill Road Castalia, NC 27816 Dr Samuel P. Galphin US 07WI133 E803 Roberts Veterinary Service 108 W Main Street Roberts, WI 54023 Dr Marvin J. Johnson